MEMORANDUM**
John Henry Tomlin, an Arizona state prisoner, appeals pro se the district court’s order denying a motion for new trial and a motion for judgment as a matter of law following a two-day jury trial in Tomlin’s 42 U.S.C. § 1983 action alleging that he had been denied access to the courts. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion. Ostad v. Oregon Health Sci Univ., 327 F.3d 876, 883 (9th Cir.2003) (jury instructions); Bell v. Clackamas Cty., 341 F.3d 858, 865 (9th Cir.2003) (judgment as a matter of law). We affirm.
The district court did not abuse its discretion by allowing a jury instruction requiting Tomlin to establish that the defendants’ actions were intentional, particularly because the defendants’ testified at trial that their actions were intentional. Cf. Freeman v. Arpaio, 125 F.3d 732, 737 (9th Cir.1997)
The district court properly denied Tomlin’s motions for new trial and judgment as a matter of law because the jury’s verdict was properly supported by the law and evidence. See Madrid v. Gomez, 190 F.3d 990, 996 (9th Cir.1999) (holding that inmates must demonstrate an actual injury).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *926courts of this circuit except as provided by Ninth Circuit Rule 36-3.